Citation Nr: 1221207	
Decision Date: 06/18/12    Archive Date: 06/29/12

DOCKET NO.  06-11 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability. 

2.  Entitlement to service connection for a spot on the left eye. 

3.  Evaluation of postoperative degenerative joint disease of the right knee, currently rated at 20 percent.

4.  Evaluation of a fungal infection of the face, currently rated noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from August 2003 to December 2004 and from January 2007 to January 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2005 and December 2005 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran's claims were remanded by the Board in December 2009.  

The issue of entitlement to a compensable rating for fungal infection of the face is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a hearing loss disability of either ear as defined in VA law and regulations.

2.  The Veteran's left eye spot condition did not develop during the Veteran's first period of service and the left eye condition is not related to that period of service.

3.  The Veteran's left eye condition clearly and unmistakably preexisted the Veteran's second period of service.

4.  The Veteran's left eye condition clearly and unmistakably did not increase in severity during the Veteran's second period of service.

5.  The Veteran's current 20 percent rating is the maximum rating available under Diagnostic Code 5258, and he has full extension and 100 degrees of painless flexion of the right knee.

6.  The Veteran has slight instability of the right knee.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

2.  The criteria for service connection for a spot on the left eye have not been met with regard to the Veteran's first period of service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

3.  The spot on the Veteran's left eye preexisted the Veteran's second period of service and was not aggravated by that period of service; the presumption of soundness at entry is rebutted with regard to this condition.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011).

4.  The criteria for a rating in excess of 20 percent for postoperative degenerative joint disease of the right knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5258 (2011). 

5.  The criteria for a separate 10 rating for instability of the right knee have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

With regard to the increased rating claims, this appeal arises from the Veteran's disagreement with initial rating evaluations following the grant of service connection.  The VCAA requires that the Secretary need only provide the Veteran with a generic notice after the initial claim for benefits has been filed and before the initial decision.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Regardless, the Board notes that the Veteran was provided full VCAA notice regarding his initial rating claims by way of letters dated in January, April, and May 2008.  Thereafter his initial rating claims were readjudicated by the RO by way of a September 2011 supplemental statement of the case. 

In May 2005, prior to the rating decisions that denied the Veteran's claim for service connection for bilateral hearing loss and for a spot on the left eye, the RO sent a letter to the Veteran which advised him of the VCAA, including the types of evidence and/or information necessary to substantiate his claims and the relative duties upon himself and VA in developing his claims.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

As to the duty to assist, VA has associated with the claims folder the Veteran's available service treatment records, VA treatment records, and private medical records.  The Veteran has been afforded VA medical examinations.  The Veteran provided testimony in support of his claims at a Decision Review Officer hearing.  

Attempts to obtain additional service treatment records were unsuccessful and a March 2010 Formal Finding of Unavailability Memorandum describes the different attempts made to obtain additional service treatment records.  In September 2011 the RO informed the Veteran that additional service treatment records could not be obtained.  

In a March 2010 letter the RO informed the Veteran that if he wanted VA to try to obtain any doctor reports on his behalf, he should complete and return the attached authorization forms.  The Veteran did not return any of the authorization forms.  The Veteran wrote to VA in September 2011 that he had no further information or evidence to submit and he requested that the RO forward his case to the Board immediately.  

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II.  Legal Criteria for Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385  need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  The United States Court of Appeals for Veterans Claims (Court) has held that the regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304; Hensley, 5 Vet. App. at 159-60. 

III.  Hearing Loss Disability

The Veteran submitted his claim for service connection for bilateral hearing loss in April 2005.  He asserted on his claim form that he had hearing loss due to in-service exposure to many loud explosions and to other very loud noises.  At his June 2006 hearing the Veteran reported that during service he was exposed to the loud noises of rockets, mortars, airplanes and helicopters.

The service treatment records include a June 2004 examination report which indicates that the Veteran had bilateral hearing loss at that time.  The Veteran reported ringing in the left ear secondary to hazardous noises while deployed in October 2003 and April 2004, and he reported a history of decreased hearing.  The report shows that the Veteran had right ear puretone thresholds of 45, 35, 35, 30, 45, and 55 decibels at 500, 1000, 2000, 3000, 4000, and 6000 Hertz, respectively.  The left ear puretone thresholds were 40, 35, 40, 50, 50, and 60 decibels at 500, 1000, 2000, 3000, 4000, and 6000 Hertz, respectively. 

Although bilateral hearing loss disability was shown on one occasion during service, the audiological examination reports since his discharge from his first period of service in December 2004 have not shown the Veteran to have hearing loss disability in either ear.  

VA audiological examination in June 2005 revealed right ear puretone thresholds of 15, 15, 20, 20, and 25 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  The left ear puretone thresholds were 15, 15, 15, 10, and 20 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  Speech recognition was 100 percent in the right ear and 96 percent in the left ear.

VA audiological examination in September 2006 revealed right ear puretone thresholds of 20, 15, 20, 20, and 25 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  The left ear puretone thresholds were 15, 20, 15, 15, and 15 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  Speech recognition was 100 percent in both ears.

The Board recognizes that the Veteran was shown to have bilateral hearing loss at one time during his first period of active service.  The record, however, indicates that the hearing loss shown at that time resolved.  The Veteran has not been shown to have hearing loss disability in either ear since his discharge from service in December 2004.  Although the Veteran is competent to report that he has difficulty hearing, he is not competent to diagnose hearing loss as defined by VA, which must be verified by objective audiological testing.  VA audiometric testing since service has shown the Veteran to not have a hearing loss disability and service connection may not be granted when there is no current disability.  Accordingly, the Veteran's claim must be denied because he does not have a current hearing loss disability under VA law.  

IV.  Left Eye

The Veteran seeks service connection for a spot in his left eye.  At his June 2006 hearing the Veteran reported that no left eye disability was found on a routine ophthalmology examination in May of 2004.  This was during his first period of active service.  The Veteran noted that he was discharged from service in December 2004 and he was found to have a choroidal nevus of the left eye in August 2005, when he had his next eye examination.  The Veteran testified that he spent time in Iraq, Afghanistan, Pakistan, Azerbaijan, and Japan, and he asserted that his left eye abnormality must be from some sort of chemical exposure at one of these places.  

The Veteran's medical records reveal that he was first found to have a choroidal nevus of the left eye in August 2005.  

On VA examination in November 2005 the Veteran was noted to have a history of a benign nevus of the choroid of the left eye.  The Veteran was on no eye medications, he had no complaints, and he had best corrected vision of 20/20 in both eyes.  Fundus examination revealed the benign nevus of the left eye, otherwise the disk, maculae and vessels were within normal limits.

The Veteran was afforded another VA examination in March 2011.  The examiner reviewed the Veteran's claims file.  He noted that the Veteran had a history of a benign appearing lesion of the left eye that was first found on a routine examination in 2005.  The Veteran had best corrected vision of 20/20 in both eyes and his visual fields were within normal limits.  The examiner described the Veteran's spot as a benign paving stone degeneration of the left eye.  He noted that the Veteran also had a less significant benign paving stone degeneration of the right eye as well.  The VA examiner opined that the Veteran's left eye condition was not related to military service and he opined that it was not aggravated by service.  

IV(a).  First Period of Service

As noted above, the Veteran asserts that the spot on his left eye developed during his first period of service due to some sort of chemical exposure.  In this case the Veteran was not shown to have an abnormality of the left eye during his period of active duty that ended in December 2004.  As pointed out by the Veteran, an examination in May 2004, during his first period of service, revealed no left eye spot abnormality.  He was first found to have the left eye abnormality subsequent to his December 2004 discharge from his first period of service.  

Although the Veteran is of the opinion that his left eye abnormality was caused by some sort of substance exposure during his active duty period that ended in December 2004, the record indicates that the abnormality is such that he had no idea that he had the abnormality until August 2005 when an eye doctor informed him of the presence of the abnormality.  The Veteran has not asserted that he was aware of a left eye spot abnormality during his first period of service.  Not only was this abnormality undiscoverable by the Veteran himself, but he also does not have the necessary expertise to provide a competent opinion as to the etiology of the spot on his left eye.  A layperson is generally not capable of opining on complex matters requiring medical knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

As the competent evidence of record clearly shows that the Veteran was first discovered to have a left eye spot abnormality subsequent to his first period of service, and as there is a March 2011 medical opinion that the Veteran's left eye abnormality is unrelated to service, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Accordingly, service connection for the left eye spot abnormality based on the Veteran's first period of service is not warranted.

IV(b).  Second Period of Service

The Veteran reentered service in January 2007.  Generally, it is expected that someone reentering active duty after a break in service will undergo a medical examination.  Here, a medical examination report upon reentry to service is not available for review.  Since we cannot establish that the condition was noted at entrance, the presumption of soundness must be addressed for the second period of service.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has established that there is a two step process that is required to rebut the presumption of soundness at entrance.  First, there must be clear and unmistakable evidence that the condition preexisted service.  Second, there must be clear and unmistakable evidence that the condition was not aggravated during service.  The second prong may be rebutted by establishing that there had been no increase in severity or that any increase was due to natural progress.  The Federal Circuit cited to 38 U.S.C.A. § 1153.  More specifically, when no preexisting condition is noted upon entry into service, a veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  38 U.S.C. § 1153.  If this burden is met, then the veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Here, there is clear and unmistakable evidence that the eye condition preexisted the second period of service.  A November 2005 VA examination established that there was a benign nevus of the left eye.  This evidence is competent, clear and unmistakable.  Since the evidence pre-dates the second period of service, this part of the presumption of soundness at entry is rebutted.

We also conclude that there is clear and unmistakable evidence that there was no increase in severity during the second period of service.  During such service, the records reference astigmatism and presbyopia.  No reference was made to the benign nevus.  Such silence, when otherwise speaking as to the same body part tends to establish that there was no increase in severity.  Furthermore, it was established during a VA examination that there was a benign paving stone degeneration of the left eye.  The visual fields were normal.  The examiner determined that the paving stone degeneration was not related to service and not aggravated by service.  Cumulatively, the evidence establishes that there was no increase in severity and no aggravation.  Wagner.  Since there was no increase in severity, the evidence is clear and unmistakable that there was no aggravation.  Therefore, the presumption of soundness at entry is rebutted.   It necessarily follows then that the eye condition was not incurred in or aggravated during the second period of service.

V.  Degenerative Joint Disease of the Right Knee

The Veteran contends that he is entitled to a rating in excess of 20 percent for his right knee disability.  The Veteran testified in June 2006 that he could no longer run and that he has to wear a brace in order to stabilize his right knee.  The Veteran has reported reduction of activities, locking and limitation of motion due to his right knee disability.

The record reveals that the Veteran first injured his right knee while playing football in 1972.  He underwent meniscus repair surgery at that time.  While on active duty in October 2003 he reinjured his right knee.  The Veteran currently has degenerative joint disease of the right knee.

The October 2005 rating decision on appeal granted the Veteran service connection and a noncompensable rating for his right knee disability effective from January 1, 2005.  In December 2005 the RO revaluated the Veteran's right knee disability and awarded the Veteran a 20 percent rating effective from January 1, 2005.  The 20 percent rating was assigned under Diagnostic Code (DC) 5299-5258.  The Board notes that the rating decisions dated subsequent to October 2005 have not been models of clarity.  Although the RO has routinely cited to DC 5257-5010 as the basis of the evaluation, it appears that the 20 percent evaluation was actually based upon DC 5258.  

The current twenty percent rating is the maximum evaluation assignable under DC 5258.  In VAOGCPREC 9-98 (August 14, 1998), VA's general counsel (GC) found that limitation of motion is a relevant consideration under DC 5259.  As limitation of motion is a relevant consideration under DC 5259, it is also a consideration under DC 5258.  Both of these diagnostic codes include symptoms which encompass limitation of motion of the knee.  Here, the 20 percent evaluation would be consistent with limitation of flexion to 30 degrees.  In order to warrant a higher evaluation, the disability must approximate the functional equivalent of limitation of flexion to 15 degrees.  38 C.F.R. § 4.7; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  A separate evaluation may also be assigned if there is instability or a compensable degree of limitation of extension.  

Here, there is no lay or medical evidence that suggests that flexion is limited to less than 30 degrees.  Here, he has reported that he has decreased activity and that he has locking and limitation of motion and the Board finds these statements to be credible.  However, the current evaluation actually contemplates locking.  In addition, he has not indicated and the evidence does not show, that he has limitation of extension.  Accordingly the Veteran is not entitled to a rating in excess of 20 percent based on limitation of motion under DCs 5260 or 5261.  

When considering separate ratings under different diagnostic codes generally, VA must avoid pyramiding, i.e., evaluating the same disability under different diagnostic codes or evaluating the same manifestation under different diagnostic codes.  38 C.F.R. § 4.14.  As noted above, DC 5258 encompasses limitation of motion and therefore separate ratings are not warranted under DC 5258 and DCs 5260 or 5261.  

As there is no evidence of ankylosis, impairment of the tibia and fibula, or genu recurvatum, at any time during the claim, DCs 5256, 5262, and 5263 are not for application in this case.

The Board does find that the Veteran is entitled to a separate 10 percent rating based on instability of the right knee.  Under DC 5257, knee impairment with recurrent subluxation or lateral instability warrants a 10 percent rating if it is slight, a 20 percent rating if it is moderate, or a 30 percent rating if it is severe.  

The June 2005 VA examiner found no instability of the right knee.  The September 2006 VA examiner reported that the Veteran had slight instability to valgus stress and negative Lachman's.  The July 2011 VA examiner noted that the Veteran had only mild instability of the right knee.  There was mild instability to valgus strain and the instability was judged to be 1+.  There was no instability to varus strain of the right knee.  Anterior and posterior drawer signs were negative.  Lachman's and McMurray's were also negative.  As such, the evidence demonstrates that the Veteran is entitled to a separate 10 percent rating for slight instability of the right knee.  

The record, including the Veteran's June 2006 testimony, does not indicate that the Veteran has complained of right knee instability.  Based on the lack of complaints of instability by the Veteran, and based on the findings of either no instability, or only mild instability of the right knee on VA examinations, the Veteran is not entitled to a rating in excess of 10 percent for instability of the right knee at any time during the claim.  Consequently the Veteran is entitled to a separate 10 percent rating, but no higher, under DC 5257.

The Board notes that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1) (2011).  Thun v. Peake, 22 Vet. App. 111.  In this case there has not been shown to have been any hospitalizations due to the Veteran's right knee disability since the grant of service connection.  The Veteran does assert that his knee disability affects his abilities at his job.  The Board, however, finds that the medical evidence fails to show anything unique or unusual about the Veteran's right knee disability that would render the schedular criteria inadequate.  The Veteran's primary right knee symptoms include pain, mild instability, and slight limitation of motion, and these factors are specifically accounted for in the rating criteria.  Consequently, a referral for extraschedular consideration is not indicated. 



ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for a spot on the left eye is denied. 

A rating in excess of 20 percent for postoperative degenerative joint disease of the right knee, based on limitation of motion, is denied.  

A separate evaluation of 10 percent for right knee instability is granted, subject to the applicable law governing the award of monetary benefits.


REMAND

The Veteran seeks a compensable rating for fungal infection of the face.  A May 2006 VA outpatient record indicates that the Veteran had red scales on the bridge of his nose treated with antifungal.  It was noted that the Veteran had a dermatological appointment.  The follow up dermatological treatment report is not of record.  This record should be obtained.  See 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA dermatological treatment report related to treatment of a fungal infection of the face dated between May 2006 to January 29, 2007.  If such a report is unavailable, such should be stated in the record.

2.  Obtain the Veteran's VA treatment records related to treatment of a fungal infection of the face dated from August 2011 to present.

3.  Then, readjudicate the claim on appeal.  Issue a supplemental statement of the case and provide the Veteran and his representative the appropriate period of time to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


